Stuart, J.
This was a prosecution for retailing spirits without license. Trial by the Court, finding not guilty, and judgment accordingly. The state sets out the evidence in a bill of exceptions, and brings the case here to correct the alleged erroneous finding of the Court below.
No question of law is reserved—nothing submitted but the correctness of the finding on the evidence.
The state labors under an entire misconception of the powers and duties of this Court, under the 119th sec. R. S., 2 vol., p. 377. The case is not embraced in any law that we are aware of. This Court has therefore no jurisdiction.

Per Curiam.

The appeal is dismissed.